Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/25/2021 has been entered. Claims 1-4 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0049291)(hereinafter Xu) in view of Satou (US 2016/0027603).
Re claim 1: Xu teaches a protection system for a lamp, comprising: a circuit board (102, fig. 2B) (PCB plate, see para [0059]), at least one thermal electronic component (2A, fig. 2B) (204A, fig. 2E) (Varistor, see para [0062]), and a thermal fuse (210A, fig. 2E), wherein the circuit board (see fig. 2E) has an electrical circuit (see fig. 2D) and is disposed in the lamp (1, fig. 2B), the thermal electronic component (204A) is electrically connected (see fig. 2C) to the electrical circuit (see fig. 2C) of the circuit board (see fig. 2B), the thermal fuse (210A) is electrically connected (see fig. 1A) to the electrical circuit (see fig. 2B) to ensure that the thermal fuse (210A) is capable of being blown timely to make the circuit disconnected (see para [0056]) 
However, Xu fails to teach a binding member is disposed on the thermal electronic component to form an adhesive layer covering a portion of a surface of the thermal electronic component, and the thermal fuse is disposed on the adhesive layer and adhered to the adhesive layer, whereby the thermal fuse is closely attached to and fixed on the thermal electronic component via the binding member.
Satou teaches a binding member (an adhesive, see para [0015]) is disposed on the thermal electronic (15, fig. 2) component to form an adhesive layer (adhesive, see para [0015]) covering a portion of a surface of the thermal electronic component (surface of 15, fig. 2), and the thermal fuse (13, fig. 2) is disposed on the adhesive layer (adhesive, see para [0015]) and adhered to the adhesive layer (see para [0015]), whereby the thermal fuse (13) is closely attached to and fixed on the thermal electronic component (15) via the binding member (adhesive).
Therefore, in view of Satou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a binding member where the binding member is an adhesive layer such that the binding member is disposed on the thermal electronic component to form an adhesive layer covering a portion of a surface of the thermal electronic component, and the thermal fuse is disposed on the adhesive layer and adhered to the adhesive layer, whereby the thermal fuse is closely attached to and fixed on the thermal electronic component via the binding member, in order to enhance security and allow adhesion between the thermal electronic and fuse.



Re claim 4: Xu teaches the thermal electronic component (210A, fig. 2E) is a varistor (varistor, see para [0062]), a coil, or a transformer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0049291) (hereinafter Xu'291) in view of Satou (US 2016/0027603) as applied to claim 1 above, and further in view of Xu (US 2014/0285941) (hereinafter Xu'941).
Re claim 3: Xu'291 in view of Satou fails to teach the binding member is made of phenolic resins, urea-formaldehyde resins, polyvinyl acetate resins, polyethylene-vinyl acetate resins, polyacrylic resins, polyurethane, or hot-melt adhesive.  
Xu teaches a binding member (7, fig. 2B)is made of phenolic resins, urea-formaldehyde resins, polyvinyl acetate resins, polyethylene-vinyl acetate resins, polyacrylic resins, polyurethane, or hot-melt adhesive (meting promoting agent such as resin, see para [0056]).
Therefore, in view of Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the binding member to be made of hot-melt adhesive around the binding member of Xu'291 in view of Satou, in order to seal and protect the thermal fuse and varistor.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coffy et al. (US 2019/0376667) and Ho (US 2008/0129440) disclose a similar adhesive member on a fuse.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875